Title: John Barnes to Thomas Jefferson, 13 May 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town 13th May 1814—
          Mr Taylors unfavorable Acct ⅌ last Evening Mail, says—“Bank stock, in general is falling
			 Considerably.”—that he sold—yesterday Penna Bank stock a 135 ⅌ Ct. Own Owing to the Rumour of Peace—as well the demand for Cash—Subscribers to the New Loan—that the Certificates with a regular power of Atty—will be
			 requiset to make the Sale—that Bills on France cannot be dependd upon—at this most Critical Moment—
          the $10,000—Subscribed for viz. $2,500—must be paid 25th Instant.—and shd Necessity require it I will attempt—(After making good the 1t Instalmt) a Journey to Philada however inconvenient in Order to Effect a permanent and Conclusive Adjustmt that no default may intervene—dispatch—on these particular Occasions—is—Necessary.—most respectly and truly.
          I am Dear Sir—Yrs &cJohn Barnes,
        